             Case 4:19-cv-04797-HSG Document 37 Filed 04/22/21 Page 1 of 3

1
     R. Michael Flynn (SBN 258732)
2    Jessica Juarez (SBN 269600)
     FLYNN LAW OFFICE
3
     1720 Broadway Ste 430
4    Oakland, California 94612
     Mailing Address
5    PO Box 70973
     Oakland CA 94612
6
     Telephone: (510) 893-3226
7    Fax: (866) 728-7879
     Email: michael@flo-law.com
8

9
     Leslie H. Helmer (SBN 150296)
     Ogletree, Deakins, Nash, Smoak & Stewart,
10   400 S Hope St Ste 1200, Los Angeles, CA 90071-2818
     County: Los Angeles County
11   Phone Number: (213) 438-5848
12   Fax Number: (213) 239-9045
     Email: leslie.helmer@ogletree.com
13

14                          UNITED STATES DISTRICT COURT FOR THE
15                            NORTHERN DISTRICT OF CALIFORNIA

16                               IN ARBITRATION BEFORE JAMS
17

18

19              AALIYAH JOHNESE,                  CASE NO.: 3:19-cv-04797

20                 Plaintiff,                     JAMS Case No.: 1100108684
21
                 vs.                              STIPULATED DISMISSAL OF
22                                                COMPLAINT
                STARBUCKS, CORP.
23              Defendants                        [FRCP Rule 41(A)(1)(ii)]
24
                                                  Complaint Filed: June 19, 2019
25
           The PARTIES to this action stipulate to dismiss AALIYAH JOHNESE’S complaint
26

27   against DEFENDANT STARBUCKS CORP. filed on June 19, 2019 in San Francisco Superior

28   Court and removed to the Northern District of California, and to dismiss the case from JAMS




     STIPULATED DISMISSAL                                                    CASE NO. 3:19-cv-04797

                                                                                                      1
             Case 4:19-cv-04797-HSG Document 37 Filed 04/22/21 Page 2 of 3

1
     arbitration proceedings. This stipulated dismissal is being done with prejudice and with each party
2
     responsible for their own costs and fees.
3

4

5
                                     RESPECTFULLY SUBMITTED,

6
      Dated: 21 April 2021
7
                                            By:   /s/ Michael Flynn
8                                                 Michael Flynn
9                                                 Attorneys for Plaintiff Aaliyah Johnese

10

11
      Dated: 21 April 2021                   By: __/s/ LH__________________________
12                                               Leslie H. Helmer
                                                Attorneys for Defendant Starbucks, Corp.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     STIPULATED DISMISSAL                                                       CASE NO. 3:19-cv-04797

                                                                                                         2
             Case 4:19-cv-04797-HSG Document 37 Filed 04/22/21 Page 3 of 3

1

2    Plaintiff Aaliyah Johnese (“Plaintiff”) and Defendant Starbucks, Corp. (“Defendants”)

3    collectively (“the Parties”), by and through their respective counsel of record, hereby stipulate

4    that the following case should be dismissed:

5          Johnese v. Starbucks Corporation, et. al., Case No. 3:19-cv-04797, initially filed in San
6          Francisco Superior Court on June 19, 2019 and removed to the United States District
7          Court for the Northern District of California on August 14, 2019.
8    All parties are responsible for their own costs and fees.
9

10
            IT IS SO ORDERED.
11

12   Dated: 4/22/2021                                     __________________________________
                                                  The Honorable Haywood S. Gilliam, Jr.
13                                                Judge of the United States District Court, Northern
14                                                District of California

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     STIPULATED DISMISSAL                                                        CASE NO. 3:19-cv-04797

                                                                                                          3
